 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   S. WELLONS, et al.,                               Case No.: 18-CV-2913 TWR (DEB)
12                                   Plaintiffs,
                                                       ORDER GRANTING JOINT
13   v.                                                MOTION TO REACTIVATE
                                                       MOTIONS AND SET BRIEFING
14   PNS STORES, INC., et al.,
                                                       SCHEDULE
15                                Defendants.
                                                       (ECF No. 156)
16
17         Before the Court is the Parties’ Joint Motion to Reactivate Motions and to Set a
18   Briefing Schedule. (ECF No. 156.) Good cause appearing, the Court GRANTS the
19   motion. The Clerk of Court shall reactivate ECF Nos. 118–39. Plaintiffs MUST FILE
20   their Oppositions on or before July 12, 2021, and Defendants MUST FILE their Replies
21   on or before August 9, 2021. The Court SETS a hearing for the summary judgment
22   motions (ECF Nos. 118–39) on Wednesday, September 29, 2021 at 1:30 p.m.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                   1
                                                                          18-CV-2913 TWR (DEB)
 1        Finally, given the Ninth Circuit order issued on March 10, 2021 (ECF No. 155), the
 2   Court DENIES AS MOOT the Parties’ Joint Motion regarding the Summary Judgment
 3   Motions. (ECF No. 154.)
 4        IT IS SO ORDERED.
 5   Dated: June 24, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                         18-CV-2913 TWR (DEB)
